DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks (page 10 of 13) filed 01/26/20201, with respect to the prior art rejection of at least the independent claims using the reference to Mishra et al. (U.S. 20180039598) have been fully considered and are persuasive.  The 11/27/2020 art rejections have been withdrawn. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 8, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poulsen (U.S. 2020/0195235)(provisional 62/795,501 filed 1/22/2019 supports the portions cited below).
	With respect to claim 1, Poulsen discloses:




With respect to claim 3, Poulsen discloses:
a transmitter (Fig.  3 , transmitter 332) configured to synchronously transmit each data signal and the control signal (Fig. 3, lines 1-13 of [0030]. Synchronous (simultaneous) transmission of the data signal and control signal (CLK) over 240 and illustrated in Fig. 8-9) , wherein the transmitter is configured to transmit one of the plurality of data units in each data signal synchronously with a period of a plurality of periods of the control signal (as shown in Fig. 8-9, refer to the data line 1 or 0 transmission compared to a period of the periods of CLK).

With respect to claim 4, Poulsen discloses:  wherein the control signal is a pulse width modulated (PWM) signal and the plurality of discrete duty cycle states are discrete pulse widths corresponding to the duty cycle of the control signal (although the term PWM is not used in describing Fig. 8-9, the duty cycle change to 25% from 50% for two pulses and 75% from 50%  is recognized by one of ordinary skill in the art before the effective filing date of the claimed invention as corresponding to the claimed control signal is a PWM signal).


wherein the control signal is a frame signal (CLK signal corresponding to the claimed control signal is a frame signal i.e used by the 4X clock to frame the data units of data lines 1. For example as described in [0045]-[0046] Fig. 5-6) and as relating to Fig 8-9) and the plurality of data units are a plurality of data frames (Fig. 8, each data “box” of data line 1, 0 corresponds to a data frame), wherein the frame signal indicates an end of one data frame and a beginning of a next data frame for the plurality of data frames (CLK- frame signal indicates an end of one data frame (data “box”_ and a beginning of a next data frame via the 4x clock phases).

Method claims 18-19 are rejected based on the rationale used to reject claims 1-2 above.

Allowable Subject Matter
5.	Claims 23-26 allowed over the prior art of the record which does not teach or suggest alone or in combination: the entirety of what is claimed in claim 23.

Claims 5-7, 9-15, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS

Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        02/16/2021